Citation Nr: 1307139	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  12-27 092A	)	DATE
	)
	)


THE ISSUE 


Whether an October 26, 1987, decision of the Board of Veterans' Appeals that denied service connection for a seizure disorder was based on clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The moving party had active service from January 1954 to December 1956 and January 1957 to August 1973.  This matter is before the Board of Veterans' Appeals (Board) on the motion of the Veteran in which he alleges clear and unmistakable error in an October 1987 Board decision.  


FINDING OF FACT

The moving party has not identified any error in the October 1987 Board decision, had it not been committed, that would have compelled a different decision.


CONCLUSION OF LAW

The moving party has not alleged a valid claim of CUE in the October 1987 Board decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1400-20.1407 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA has a general duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  This duty does not apply to claims of CUE in a prior final Board decision, however.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board will proceed with consideration of the motion.

Analysis

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20 which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411(a) and (b). 

A motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Under the law in effect at that time of the October 1987 decision, service connection was granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C. § 310.  Additionally, where a Veteran served 90 days or more during a period of war and a seizure disorder became manifest to a degree of ten percent within one year from the date of termination of such service, the seizure disorder was presumed to have been incurred in service, even if there was no evidence of such disease during service.  38 U.S.C. § 312; 38 U.S.C.A. §§3.307, 3.309.  

In the October 1987 decision, the Board noted that the claim of service connection was previously denied in a March 1980 decision which was final.  The Board determined that the additional evidence did not present a new factual basis so as to warrant the grant of service connection.  The Board noted that the service medical records were associated with the file after the March 1980 decision, however, and it considered the matter on the merits:  the Board determined that there was "no basis for concluding that the Veteran experienced the onset of a seizure disorder during active duty" and that the seizure disorder was not caused by exposure to Agent Orange. 

The moving party alleges that CUE was committed in the Board's October 1987 decision when it denied service connection for a seizure disorder.  The moving party argues that the evidence showed an onset in service and a gradual worsening until the grand mal seizure after service.  The moving party further argues that the absence of a transcript of the September 1987 Board hearing indicates that the hearing testimony was not considered as evidence.   

The Board has carefully reviewed all the arguments involved in the CUE motion but finds no CUE in the October 1987 decision.  Initially, the Board finds the absence of a copy of the September 1987 transcript is not a basis for CUE.   The three Board members who signed the case were in attendance when the Veteran presented testimony in September 1987, and the October 1987 decision explicitly cites the Veteran's testimony.  As such, the Board finds the mere fact that the record is currently absent a copy of the September 1987 hearing transcript does not suggest that the hearing testimony was not considered.  

The Board also finds no CUE in the October 1987 Board's consideration of the evidence.  The moving party argues that the Board failed to properly consider the service treatment records reflecting histories of dizzy spells and the Veteran's histories, to include at the September 1987 hearing, of an in-service onset of the seizure disorder.  The moving party does not allege that the Board did not consider the service treatment records or the history of an in-service onset; in fact, the October 1987 decision specifically cites these records and the Veteran's testimony of a seizure disorder during service.  It appears the argument is that the Board did not properly consider the evidence in the record.  This assertion constitutes a disagreement as to how the facts were weighed or evaluated, which has been specifically precluded as a basis for CUE in Rule 1403(d)(3).  

The October 1987 decision indicates that the Board considered all the evidence of record, which included conflicting histories as to the date of onset of the seizures, and determined that the seizure disorder did not onset in service and was not causally related to service.  The moving party has not identified any error of the October 1987 Board that, had it not been committed, would have compelled a different decision.  Thus, the Board finds no CUE in the October 1987 decision.   


ORDER


The motion for revision or reversal of the October 1987 Board decision on the basis of CUE is dismissed.



                       ____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



